—Judgment, Supreme Court, New York County (Phyllis Gangel-Jacob, J.), entered April 12, 1999, which confirmed a Lemon Law arbitration award (General Business Law § 198-a [k]) in favor of respondent automobile manufacturer and against petitioner consumer, unanimously affirmed, without costs.
The record does not support the consumer’s claim that, at the underlying arbitration, the manufacturer argued only that the car never had any defects or if it did that they were corrected, and made no argument that, as found by the arbitrator, “[t]he problems which still exist do not substantially impair the value of the car to the consumer”. The manufacturer’s service records and service managers’ opinions and the arbitrator’s *338own test drive and inspection of the vehicle were adequate to demonstrate that the defects complained of by plaintiff were either repaired or do not exist and that any remaining defects are insubstantial (see, Motor Vehicle Mfrs. Assn. v State of New York, 75 NY2d 175, 186; Jandreau v La Vigne, 170 AD2d 861). Concur — Williams, J. P., Wallach, Saxe and Buckley, JJ.